             Case 1:19-vv-00705-UNJ Document 34 Filed 10/29/20 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 19-705V
                                      Filed: October 5, 2020
                                          UNPUBLISHED


    PATRICK W. WILSON,                                            Special Master Horner

                          Petitioner,
    v.                                                            Petitioner’s Motion for Decision
                                                                  Dismissing Petition; Tdap
    SECRETARY OF HEALTH AND                                       Vaccine; Rheumatoid Arthritis
    HUMAN SERVICES,

                         Respondent.


Richard H. Moeller, Moore, Heffernan, Moeller & Meis, Sioux City, IA, for petitioner.
Jennifer Lyn Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                                DECISION1

          On May 14, 2019, petitioner filed a claim under the National Childhood Vaccine
Injury Act, 42 U.S.C. § 300aa-10-34 (2012), alleging that he suffered “pain, illness,
disabilities, injuries, and conditions which are a result of or caused in fact by the [Tdap
vaccines]” received on November 1, 2018. (ECF No. 1.) On December 17, 2019,
petitioner amended his petition to allege more specifically that he suffered rheumatoid
arthritis as a result from his November 1, 2018 vaccinations. (ECF No. 13.) On
September 18, 2020, respondent filed his Rule 4 report, recommending against
compensation. (ECF No. 26.)

        On October 5, 2020, petitioner filed a Motion for a Decision Dismissing his
Petition.2 (ECF No. 27.) Petitioner indicated that his “investigation of the facts and
medical science relative to his claim now indicates that he may not be able to offer
sufficient evidence to entitle him to compensation according [to] the elements and

1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
    Petitioner confirmed in this motion that respondent does not oppose the motion. (ECF No. 27, p. 2).
          Case 1:19-vv-00705-UNJ Document 34 Filed 10/29/20 Page 2 of 2




burdens under Althen and its progeny,” and that “to proceed further to prosecute this
claim may not be prudent.” (Id. at 1.) Petitioner further stated that “[p]etitioner
understands that a decision by the Special Master on this motion, which will dismiss the
petition, will result in a judgment against him. Petitioner has been advised that such a
judgment will end all of his rights in the Vaccine Program,” and that “Petitioner
understands that he may apply for costs he has incurred once his claim is dismissed
and judgment is entered against him.” (Id. at 1.)

        To receive compensation in the Vaccine Program, petitioner must prove either
(1) that he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table
– corresponding to a covered vaccine, or (2) that he suffered an injury that was actually
caused by a covered vaccine. See §§ 13(a)(1)(A) and 11(c)(1). To satisfy his burden of
proving causation in fact, petitioner must show by preponderant evidence: “(1) a
medical theory causally connecting the vaccination and the injury; (2) a logical
sequence of cause and effect showing that the vaccination was the reason for the
injury; and (3) a showing of a proximate temporal relationship between vaccination and
injury.” Althen v. Sec’y of Health & Human Servs., 418 F.3d 1274, 1278 (Fed. Cir.
2005). The Vaccine Act, 42 U.S.C. § 300aa-13(a)(1), prohibits the undersigned from
ruling for petitioner based solely on his allegations unsubstantiated by medical records
or medical opinion.

        Petitioner’s medical records do not support his allegations by a preponderance of
the evidence and he did not file a medical opinion from an expert in support of his
allegations. Accordingly, the undersigned GRANTS petitioner’s Motion for Decision
Dismissing Petition and DISMISSES this petition for failure to establish a prima facie
case of entitlement to compensation.

                                           CONCLUSION

      This case is now DISMISSED. The clerk of the court is directed to enter
judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                                  s/Daniel T. Horner
                                                                  Daniel T. Horner
                                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.

                                                   2
